DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to an iris cover implant.
Group II, claim(s) 16 and 17, drawn to a surgical kit.
Group III, claim(s) 18 and 19, drawn to an assembly of several cover implants.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Frame
Species A – embodied in Figures 1-3
Species B – embodied in Figure 7
Species C – embodied in Figure 8C
Species D – embodied in Figure 9A
Species E – embodied in Figure 9B
Species F – embodied in Figure 9C
Cover 
Species A – embodied in Figures 4A-4C
Species B – embodied in Figure 8A
Species C – embodied in Figure 10B
Species D – embodied in Figures 10D, 10E
Species E – embodied in Figure 15
Species F – embodied in Figures 16A-16D and 17
Species G – embodied in Figure 18
Species H – embodied in Figures 19A-19C
Applicant is required, in reply to this action, to elect a single species (from EACH of the two groups of species) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

5.	Inventions/Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an iris cover implant, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Carriazo (US 7,037,337 B2) discloses (Figures 1-7) an iris cover implant (10) intended to cover at least partially the iris (16) of an eye, the cover implant comprising a body having a first face (12) that is an opaque face (C4:L17-21) and, on an opposite second face, at least one attachment member (20/24; 22/26). 
Carriazo ‘337 discloses the invention as claimed, except for particularly disclosing the at least one attachment member as extending outwardly from the body and is fixed thereto, the at least one attachment member comprising at least two clamping portions that are able to attach the body to an iris of an eye by clamping. However, this is already known in the art. For example, Worst (US 5,192,319 A) teaches (Figures 1, 2, and 2A) an implant comprising at least one attachment member (32 and 33) extending outwardly from a body (31/34) of the implant wherein the at least one attachment member comprises at least two clamping portions (32 and 33) in order to attach the body to an iris (12) of an eye by clamping (Abstract; C3:L34-38; Figures 1 and 2A). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an implant comprising at least one attachment member extending outwardly from a body of the implant wherein the at least one attachment member comprises at least two clamping Worst ‘319, with the invention of Carriazo ‘337, in order to attach the body to an iris of an eye by clamping.
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.
6.	A telephone call was made to Attorney Greg Antrim on 18 March 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774